Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-41 are currently pending. Please note, the identifier for claims 1 and 10 note that the claim has been amended, however there are no amendments shown in said claim. 
Election/Restrictions
2.	Applicant's election with traverse of Group III, claims 20-28 in the reply filed on August 5, 2020 is acknowledged.  The traversal is on the ground(s) that claims 1-9 disclose the potential of Bacillus coagulans MTCC 5856 to assimilate cholesterol. Increase in assimilation of cholesterol by said bacillus will result in decreased absorption of cholesterol from the gut and thus will be an effective way to manage hypercholesterolemia.  Similarly, increasing bile salt hydrolase production and bile salt conjugation is also an effective way to lower cholesterol in blood. Thus, Applicants believe that claims 1-28 form the same inventive concept and should be examined together.  
Though the amendment has not been correctly made of record, Applicant’s argument as it pertains to claims 1-19 is persuasive. 
Therefore, claims 29-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 5, 2020.
Claims 1-28 are currently under examination. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
4.	Claims 1, 10 and 20 are objected to because of the following informalities:  the word ‘the’ should be placed between the word ‘comprising’ and ‘step’ in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating (by way of reducing/removing cholesterol and increasing bile salt hydrolase production and bile salt deconjugation) hypercholesterolemia in mammals by administering probiotic bacteria Bacillus coagulans, said method comprising the step of administering an effective dose of said probiotic bacteria, does not reasonably provide enablement for a method of preventing hypercholesterolemia in mammals using probiotic bacteria Bacillus coagulans.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. 
In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention Independent claim 20 is drawn to a method of preventing or treating hypercholesterolemia in mammals using probiotic bacteria Bacillus coagulans, said method comprising step of administering in said mammals effective dose regimens of compositions containing said probiotic bacteria to bring about the effect of lowering levels of circulating cholesterol in the blood of said mammals.
Breadth of the claims:  The claims encompass a method of preventing hypercholesterolemia in mammals. However, the specification has not enabled a method that has established preventative measures in general or specifically as it pertains to hypercholesterolemia.
Direction or guidance presented in the specification:  The specification teaches in their examples the following: Example 1: in vitro estimation of cholesterol lowering activity of Bacillus coagulans MTCC 5856; Example 2: clinical evaluations to assess efficacy and safety of Bacillus coagulans MTCC 5856 in patients with dyslipidemia; and Example 3: Tables 7-9 demonstrate food formulations containing Bacillus coagulans MTCC 5856 for lowering cholesterol. There are no other examples as it relates to a method of preventing as intended by the claimed invention. To be a prophylactic method, said method must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  Lowering cholesterol does not necessarily correlate to the prevention of hypercholesterolemia. The specification does not provide substantive evidence that the claimed method is capable of preventing a subject from hypercholesterolemia.  This demonstration is required for the skilled artisan to be able to use the method as claimed.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of administrating the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced. 
State of the prior art: The Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/high-blood-cholesterol/symptoms-causes/syc-20350800; July 13, 2019; accessed on February 24, 2021, discloses that cholesterol is a waxy substance found in your blood. Your body needs cholesterol to build healthy cells, but high levels of cholesterol can increase your risk of heart disease. High cholesterol can be inherited, but it's often the result of unhealthy lifestyle choices, which make it preventable and treatable. A healthy diet, regular exercise and sometimes medication can help reduce high cholesterol.
	As it pertains to prevention, the same heart-healthy lifestyle changes that can lower your cholesterol can help prevent you from having high cholesterol in the first place. To help prevent high cholesterol, you can:
Eat a low-salt diet that emphasizes fruits, vegetables and whole grains
Limit the amount of animal fats and use good fats in moderation
Lose extra pounds and maintain a healthy weight
Quit smoking
Exercise on most days of the week for at least 30 minutes
Drink alcohol in moderation, if at all
Manage stress
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the invention as claimed.  
Quantity of experimentation necessary:  The quantity of experimentation necessary would be undue as the claims encompass a method for preventing hypercholesterolemia in mammals.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make/use the claimed genus.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification, attempting the construct and test variants of the claimed invention would constitute undue experimentation.
Claim Rejections - 35 USC § 112
Deposit Rejection 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 2 is drawn to the method as in claim 1 (a method of managing hypercholesterolemia in mammals by cholesterol assimilation, absorption and removal by probiotic bacteria Bacillus coagulans, said method comprising the step of administering to said mammals effective dose regimens of compositions containing said probiotic bacteria, to bring about the effect of cholesterol removal/reduction in mammals by said bacteria), wherein the Bacillus coagulans strain is Bacillus coagulans MTCC 5856.

Bacillus coagulans, said method comprising the step of administering effective dose regimens of compositions containing said probiotic bacteria to said mammals to bring about the desired effect of bile salt hydrolase production and bile salt deconjugation), wherein the Bacillus coagulans strain is Bacillus coagulans MTCC 5856.
Claim 21 is drawn to the method as in claim 20 (a method of preventing or treating hypercholesterolemia in mammals using probiotic bacteria Bacillus coagulans, said method comprising step of administering in said mammals effective dose regimens of compositions containing said probiotic bacteria to bring about the effect of lowering levels of circulating cholesterol in the blood of said mammals), wherein the Bacillus coagulans strain is Bacillus coagulans MTCC 5856.
Because it is not clear that cell lines possessing the properties of Bacillus coagulans MTCC 5856 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of a suitable deposit for patent purposes a deposit in a public repository is required.  Without a publicly available deposit of the above Bacillus coagulans MTCC 5856, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event.
Applicant has not made a referral to the deposit of Bacillus coagulans MTCC 5856 and should note that there is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR 1.801-1.809 have been met.  

If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring: (a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request; (b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application; (c) the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, 
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if test is not done by the depository; and 7) A statement that the deposit is capable of reproduction.  As well as a statement that removes restrictions to provide access to this strain upon granting of a patent has not made, either in the instant Specification, nor in Applicant's Remarks.  
	One of the critical conditions of Deposit is defined in 37 CFR 1.808 requires that the deposit of biological material be made under two conditions:  (A) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Commissioner to be entitled thereto under  37 CFR 1.14 and  35  U.S.C. 122, and (B)    with one exception, that all restrictions imposed by the depositor on the availability to the public of the deposited biological material be irrevocably removed upon the granting of the patent.  Upon making this statement, the rejection under 35 USC 112, first paragraph will be withdrawn. This rejection can be obviated through perfection of the Deposit and amendment of the claims to clearly set forth the Deposited strains.

If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the Bacillus coagulans MTCC 5856 described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4, 14 and 23 recites the limitation "wherein the spores include" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

8.	Claims 5, 15 and 24 recites the limitation "wherein the vegetative cells include" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 3-20 and 22-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Farmer et al., US 6,811,786 B1; Published: 11/2/04.
	Independent claim 1 is drawn to a method of managing hypercholesterolemia in mammals by cholesterol assimilation, absorption and removal by probiotic bacteria Bacillus coagulans, said method comprising the step of administering to said mammals effective dose regimens of compositions containing said probiotic bacteria, to bring about the effect of cholesterol removal/reduction in mammals by said bacteria.
	Independent claim 10 is drawn to a method of managing hypercholesterolemia in mammals by increasing bile salt hydrolase production and bile salts deconjugation by probiotic bacteria Bacillus coagulans, said method comprising the step of administering effective dose regimens of compositions containing said probiotic bacteria to said mammals to bring about the desired effect of bile salt hydrolase production and bile salt deconjugation.
Independent claim 20 is drawn to a method of preventing or treating hypercholesterolemia in mammals using probiotic bacteria Bacillus coagulans, said method 
	Farmer describes therapeutic compositions including isolated Bacillus coagulans for use in reducing LDL cholesterol and serum triglycerides (see abstract).  More specifically, the invention also describes a therapeutic system for reducing serum cholesterol in humans using said B. coagulans (see column 2, lines 50-56; meeting the limitation of claim 1, 10 and 20). Additionally, Farmer et al. discloses that the typical lactic acid-producing bacteria useful as a probiotic of this invention are efficient lactic acid producers which include members which produce hydrolases or other enzymes which deconjugate bile salts to liberate cholesterol in the form of free cholic acid (see column 3, lines 23-28; meeting the limitations of claims 10 and 11). Moreover, in a preferred embodiment, intended for use in human, the B. coagulans strain is included in the form of spores and in other embodiments, the strain is included in the composition in the form of a dried cell mass (see column 2, lines 23-27; meeting the limitations of claims 3,4, 13, 14, 22, 23 and 28).   Farmer et al. further discloses that B. coagulans can be isolated from natural sources such as heat treated soil using well known procedures (see column 4, lines 57-66).  Sporulation is enhanced yielding a ratio of spores to vegetative cells of about 80:20 (see column 5, lines 51-57; meeting the limitation of claims 3-5, 13-15 and 22-24). Farmers et al. disclose that the formulations are suitable for oral administration and that the composition will contain a formulation from 2x105 to1010 colony forming units of viable lactic acid producing bacteria or bacterial spores (in the case of Bacillus coagulans) (see column 10, lines 20-24; meeting the limitations of claim 8, 18 and 27). Farmer et al. disclose that the 4 to 1012 viable bacterium or spore per day and preferably about from 107 to 1010 (see column 12, lines 48-50; meeting the limitation of claim 7, 17 and 26). 
	Lastly, as it pertains to claims 10 and 11, the method steps of the prior art are identical to what has been claimed, the prior art, absent evidence to the contrary, necessarily manages hypercholesterolemia in mammals by increasing bile salt hydrolase production and bile salts deconjugation by probiotic bacteria Bacillus coagulans.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3, 4, 6-8, 10, 11, 13, 14, 16-18, 20, 22, 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Panda et al., The Journal of Poultry Science, 2006; 43: 235-240.
Independent claim 1 is drawn to a method of managing hypercholesterolemia in mammals by cholesterol assimilation, absorption and removal by probiotic bacteria Bacillus coagulans, said method comprising the step of administering to said mammals effective dose regimens of compositions containing said probiotic bacteria, to bring about the effect of cholesterol removal/reduction in mammals by said bacteria.
	Independent claim 10 is drawn to a method of managing hypercholesterolemia in mammals by increasing bile salt hydrolase production and bile salts deconjugation by probiotic bacteria Bacillus coagulans, said method comprising the step of administering effective dose regimens of compositions containing said probiotic bacteria to said mammals to bring about the desired effect of bile salt hydrolase production and bile salt deconjugation.
Independent claim 20 is drawn to a method of preventing or treating hypercholesterolemia in mammals using probiotic bacteria Bacillus coagulans, said method comprising the step of administering in said mammals effective dose regimens of composition containing said probiotic bacteria to bring about the effect of lowering levels of circulating cholesterol in the blood of said mammals.
Panda et al. disclose an experiment conducted to study the effect of dietary supplementation of probiotic Lactobacillus sporogenes (L. sporogenes; now known as Bacillus coagulans) on performance and serum biochemico-lipid profile of broiler chickens. Serum total cholesterol, low-density lipoprotein (LDL) cholesterol, very low-density lipoprotein (VLDL) Lactobacillus sporogenes (6x108 spore per g) at 100 mg per kg diet significantly enhanced body weight gain, improved feed conversion ratio, bone ash and bone breaking strength and lowered total cholesterol, VLDL cholesterol and triglycerides concentrations in the serum of broiler chickens (see abstract; meets limitation of claims 1, 3, 10, 13, 20 and 22).  The Examiner is of the opinion that as it pertains to claims 4, 14 and 23 the limitation is met as the spore can only be viable or dead and the reference generally speaks to spore, thus it must be either viable or dead, which are both options claimed. 
As it pertains to claims 10 and 11, the method steps of the prior art are identical to what has been claimed, the prior art, absent evidence to the contrary, necessarily manages hypercholesterolemia in mammals by increasing bile salt hydrolase production and bile salts deconjugation by probiotic bacteria Bacillus coagulans.
Panda et al. do not teach that the effective dose of Bacillus coagulans is about 1x106 to 1x1014 cfu as recited in claims 7, 17 and 26 nor do they specifically teach that the effective dose of Bacillus coagulans is preferably 2x109 cfu as recited in claims 8, 18 and 27.
It would have been obvious before the effective filing date of the presently claimed invention to select the specific concentrations listed in the instant claims because, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”  
Limitations such as weight ratios are being viewed as limitations of optimizing experimental parameters. Accordingly, the subject matter of claims 7, 17, 26 and 27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
11.	No claim is allowed.

Sudha et al., International Journal of Probiotics and Prebiotics, 2011; 6(2):1-5; Ritter et al., US2011/0236480 (paragraph 0175); Hsu et al., US2005/0186189; Farmer et al., US2006/0093591; Farmer et al., US20130195824.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 23, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645